DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on January 11, 2021, in which Applicant amended claim 1 and added new claims 2-20.
Claims 1-20 are allowed.

Response to Amendments
In view of Applicant's filing of an electronic terminal disclaimer, approved on 01/11/2021, the non-statutory double patenting rejection is withdrawn.
In view of Applicant's amendments, the objection to the claims is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a system as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "fetching an application model based on a context, the context being based on the one or more real-time events, and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; transforming the one or more micro-functions into a plurality of micro-capabilities by: determining at least one computing resource for execution of at least one micro-capability of the 
Independent claims 11 and 20 recite analogous limitations and are, therefore, allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192